Case 2:85-cv-04544-DMG-AGR Document 896 Filed 07/29/20 Page 1 of 8 Page ID #:39661



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES—GENERAL

    Case No.       CV 85-4544-DMG (AGRx)                                                 Date     July 29, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                                            Page      1 of 8

    Present: The Honorable            DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                    KANE TIEN                                                           NOT REPORTED
                    Deputy Clerk                                                         Court Reporter

        Attorneys Present for Plaintiff(s)                                    Attorneys Present for Defendant(s)
                 None Present                                                           None Present

   Proceedings: IN CHAMBERS—ORDER RE EX PARTE APPLICATION TO
                INTERVENE [854]

          On July 20, 2020, Plaintiff Class Members B.L.N., D.F.L.G., and W.B. filed an Ex Parte
   Application to Intervene. [Doc. # 854.] Each of the Proposed Plaintiff-Intervenors is a Class
   Member detained at an Immigrations and Customs Enforcement (“ICE”) Family Residential
   Center (“FRC”) with one or both of their parents. They allege that their interests are not adequately
   represented by current Class Counsel and are at odds with the Court’s June 26, 2020 Order for
   Class Counsel and ICE to meet and confer regarding “the adoption and implementation of proper
   written advisals and other protocols to inform detained guardians/parents about minors’ rights
   under the [Flores Settlement Agreement (‘FSA’)] and obtain information regarding, and
   procedures for placement with, available and suitable sponsors.” June 26, 2020 Order [Doc.
   # 834]. Proposed Plaintiff-Intervenors request that this Court grant them leave to intervene so that
   they may: (1) protect their interests in the enforcement of the FSA; (2) address the adequacy of
   Class Counsel and seek appointment of co-counsel to represent the interests of accompanied Class
   Members detained at the FRCs; (3) address Proposed Plaintiff-Intervenors’ request for
   reconsideration of the extension of the July 17, 2020 release deadline imposed by the June 26,
   2020 Order, as well as reconsideration of the parties’ stipulation to move that release deadline to
   July 27, 2020; and (4) address any proposed waiver protocol.1 Ex Parte App. at 7.

          On July 22, 2020, Defendants filed a Response in opposition. [Doc. # 872.] On July 23,
   2020, Plaintiffs filed a Response in opposition, and a separate group of Class Co-Counsel filed a
   Notice of Non-Opposition to the Ex Parte Application. [Doc. ## 876, 877.] In addition,
   Defendants filed an Ex Parte Application to Stay the Court’s June 26, 2020 Order while the Ex
   Parte Application to Intervene is pending, which the Court denied. [Doc. ## 879, 887.]


            1
              Although the parties and Proposed Plaintiff-Intervenors refer in shorthand to the Court’s suggestion that the
   parties negotiate a set of proper written advisals as a “waiver protocol,” the Court considers the advisals to be more
   aptly referred to as a “know-your-rights protocol” because their primary purpose is to inform Class Members and their
   guardians/parents of their rights under the FSA in an orderly fashion.

    dCV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 896 Filed 07/29/20 Page 2 of 8 Page ID #:39662



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                       Date    July 29, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                                Page    2 of 8

          For the reasons stated below, the Court DENIES the Ex Parte Application to Intervene.

                                                  I.
                                              DISCUSSION

   A.     Ex Parte Relief

           To justify ex parte relief, an applicant must make two separate showings. “First, the
   evidence must show that the moving party’s cause will be irreparably prejudiced if the underlying
   motion is heard according to regular noticed motion procedures. Second, it must be established
   that the moving party is without fault in creating the crisis that requires ex parte relief, or that the
   crisis occurred as a result of excusable neglect.” Mission Power Eng’g Co. v. Cont’l Cas. Co., 883
   F. Supp. 488, 492-93 (C.D. Cal. 1995); see Fed. R. Civ. P. 6(c).

           Proposed Plaintiff-Intervenors seek to sound the alarm of the danger of keeping any Class
   Members detained in FRCs where new COVID-19 cases are being reported. But Class Counsel
   already has rung that bell, and the Court already ordered enhanced monitoring, urgent
   implementation of safety protocols, and that Class Members held for more than 20 days must be
   transferred to non-congregate settings or released upon either (1) the consent of their
   guardians/parents to release them to an available suitable sponsor, (2) the exercise of ICE’s
   discretion to release minors with their guardians/parents, or (3) a Court order requiring the transfer
   of the adults to non-congregate settings due to conditions at the FRCs. June 26, 2020 Order at 3–
   4. Proposed Plaintiff-Intervenors also seek to address any proposed know-your-rights protocol
   before the Court’s July 27, 2020 deadline. Even if the parties had reached an agreement on a
   know-your-rights protocol, however, they would have had to present it to the Court for approval,
   at which time there would have been an opportunity for class notice, objections, and Court
   approval of any new settlement terms. In addition, counsel for Proposed Plaintiff-Intervenors also
   could file briefs as amici curiae with objections or comments.

          In short, Proposed Plaintiff-Intervenors have not demonstrated irreparable prejudice if
   required to present their request as a duly noticed motion consistent with the Local Rules. The
   Court therefore finds that the request for intervention is not properly sought on an ex parte basis.




    dCV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 896 Filed 07/29/20 Page 3 of 8 Page ID #:39663



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                        Date    July 29, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                                Page    3 of 8

   B.      Intervention as of Right under Federal Rule of Civil Procedure 24(a)

          Even if the Proposed Plaintiff-Intervenors had properly moved ex parte, an alternate
   ground on which to deny the instant application is their failure to show that their interests are not
   adequately represented by Class Counsel such that emergency relief is warranted.

           Rule 24(a)(2) grants intervention as of right when: (1) the applicant’s motion is timely;
   (2) the applicant has asserted an interest relating to the property or transaction which is the subject
   of the action; (3) the applicant is so situated that without intervention the disposition may, as a
   practical matter, impair or impede its ability to protect that interest; and (4) the applicant’s interest
   is not adequately represented by the existing parties. Citizens for Balanced Use v. Montana
   Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011). The crux of the Proposed Plaintiff-
   Intervenors’ argument is that Class Counsel have failed to represent their interests under the FSA.
   Before engaging their specific allegations, however, the Court must clarify the backdrop of this
   conflict.

           First, the FSA does not cover adults. Nonetheless, from the first motion in this action
   before this judge, Class Counsel has advocated for the release of parents with their minor children
   where possible. Mot. to Enforce at 18 [Doc. # 100-1]. In 2015, the Court ordered accompanying
   parents’ release not under the FSA, but “in accordance with applicable laws and regulations unless
   the parent is subject to mandatory detention under applicable law or after individualized custody
   determination.” Flores v. Lynch, 212 F. Supp. 3d 907, 916 (C.D. Cal. 2015), aff’d in part, rev’d
   in part and remanded, 828 F.3d 898 (9th Cir. 2016). As all parties are well aware, the Ninth
   Circuit reversed even that nuanced exhortation to release parents with their children where
   otherwise legally permissible, finding that the FSA does not provide “affirmative release rights for
   parents.” Flores v. Lynch, 828 F.3d 898, 909 (9th Cir. 2016).

           Second, the Government has declined to exercise its discretion to release certain adults
   accompanying minors and, therefore, those adults remain in ICE custody with their minor children.
   ICE apparently would rather not provide Class Members with a know-your-rights protocol at all
   if any Class Members disagree with the procedure and would prefer to keep families in detention
   indefinitely in the FRCs pending the conclusion of their immigration proceedings. See Defs.’ Ex
   Parte App. to Stay at 8 [Doc # 879] (“[I]f a consent and separation process cannot properly be
   implemented to the satisfaction of class members, it is appropriate to keep the family together at
   the family residential center.”). By declining to exercise its discretion to release certain adult
   detainees, even for a humanitarian reason such as the rising rates of COVID-19 cases in the FRCs
   and their surrounding communities, the Government has placed Class Members in a conundrum
   of its own making, completely unassisted by Class Counsel. Due to its ill-considered and

    dCV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 896 Filed 07/29/20 Page 4 of 8 Page ID #:39664



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                     Date    July 29, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    4 of 8

   catastrophic prior efforts to involuntarily separate parents from their minor children, another court
   has enjoined the Government from doing so again. See Ms. L. v. U.S Immigration & Customs
   Enf’t, 310 F. Supp. 3d 1133, 1149 (S.D. Cal. 2018). It therefore cannot implement any policy
   resulting in family separation absent parental consent or a finding that an accompanying parent is
   unfit or a danger to the Class Member. Id. Thus, any Class Members’ prolonged detention in the
   midst of the pandemic is due to ICE’s failure to exercise its discretion to release these particular
   parents with their children, and despite multiple motions by Plaintiffs’ Class Counsel and the same
   number of Court Orders. Similarly, any specter of family separation arises due to the
   Government’s declination to parole accompanying adults along with minors, not due to specific
   failures of Class Counsel.

           Class Counsel appeared to understand this context when seeking a TRO and order
   enforcing the FSA at the outset of the COVID-19 pandemic and requesting that the Court “strongly
   encourage[ ICE] to release accompanying parents or guardians when class members are released
   under the criteria set forth in 8 C.F.R. § 1236.3(b)(2).” Ex Parte App. for TRO, Proposed Order
   at 4 (emphasis added) [Doc. # 733-18]. In compliance with the Court’s June 26, 2020 Order, Class
   Counsel also has met and conferred with the Government on appropriate written advisals of rights
   and a know-your-rights procedure that will meet Court approval and ensure greatest compliance
   with the FSA. See Defs.’ Response at 6.

            “Under well-settled precedent in this circuit, ‘[w]here an applicant for intervention and an
   existing party have the same ultimate objective, a presumption of adequacy of representation
   arises.’” League of United Latin Am. Citizens v. Wilson (“LULAC”), 131 F.3d 1297, 1305 (9th
   Cir. 1997) (quoting Nw. Forest Res. Council v. Glickman, 82 F.3d 825, 838 (9th Cir. 1996), as
   amended on denial of reh’g (May 30, 1996)) (internal quotation marks omitted). There is no
   question that Class Counsel and Proposed Plaintiff-Intervenors share the same ultimate objective:
   to assure and enforce Defendants’ compliance with the FSA, including the expeditious release of
   accompanied Class Members who are not flight risks or risks to their own safety or the safety of
   others. Class Counsel have also repeatedly demonstrated their general commitment to urge the
   release of accompanying adults from FRCs, not just Class Members, despite the fact that this Court
   does not have the authority under the FSA to grant such relief. Accordingly, Class Counsel are
   accorded a presumption of adequacy of representation.

          “Generally, “[t]he applicant-intervenor’s burden in showing inadequate representation is
   minimal: it is sufficient to show that representation may be inadequate.” Forest Conservation
   Council v. U.S. Forest Serv., 66 F.3d 1489, 1498-99 (9th Cir. 1995), abrogated on other grounds
   by Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir. 2011). Proposed Plaintiff-
   Intervenors assert that (1) the July 17, 2020 deadline to release Class Members the Court set in its

    dCV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 896 Filed 07/29/20 Page 5 of 8 Page ID #:39665



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

    Case No.       CV 85-4544-DMG (AGRx)                                            Date     July 29, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                                       Page     5 of 8

   June 26, 2020 Order was not expeditious enough, and Class Counsel should not have stipulated to
   extend that deadline by another 10 days to July 27; (2) detaining accompanied Class Members in
   secure, non-licensed FRCs violates Paragraphs 11 and 19 of the FSA; (3) any waiver of any Flores
   rights or consent from a parent to separate from their child cannot be valid due to the coercive
   circumstances of the pandemic; and (4) they “object to any protocol whereby the terms and legal
   consequences of a waiver are completely unknown, and where counsel for accompanied Class
   Members will be informed after the ‘choice’ between separation and indefinite detention is made.”
   Ex Parte App. at 25–28. None of these arguments meet Proposed Plaintiff-Intervenors’ minimal
   burden.

           The Proposed Plaintiff-Intervenors’ goal of enforcing FSA provisions for expeditious
   release did not suffer in the least from the parties’ stipulation to extend the July 17, 2020 deadline
   by 10 days. None of the three possible prerequisites that could have allowed the Court’s release
   order to proceed appeared likely to materialize as of the July 17, 2020 deadline—if anything, the
   extension to July 27 merely served to confirm the unlikelihood that any of the prerequisites could
   be met. Even now, the Court is not aware of any change in circumstance that has made that release
   order possible as to the 100 affected Class Members.

          The Proposed Plaintiff-Intervenors’ claim that “no party is heeding the warnings of this
   Court and the independent monitor,” is also demonstrably false, given the significant decrease in
   FRC populations since Plaintiffs brought their March 25, 2020 TRO Application.2 Id. at 25.
   Indeed, the very reason for the Court’s decision to hold monthly status conferences with the parties
   and to require the Juvenile Coordinators to provide monthly interim reports was to ensure that
   progress was continuing to be made to implement safety protocols and to reduce the population in
   congregate facilities during the pandemic.

           In addition, as Proposed Plaintiff-Intervenors themselves point out, the Court has already
   held that the FRCs are secure, unlicensed facilities on at least two occasions pursuant to arguments
   successfully advanced by Class Counsel. See Flores v. Sessions, 394 F. Supp. 3d 1041, 1070 (C.D.
   Cal. 2017); Flores v. Johnson, 212 F. Supp. 3d 864, 879 (C.D. Cal. 2015), aff’d in part, rev’d in

           2
              There were 648 Class Members detained by ICE in FRCs as of March 28, 2020; 342 Class Members
   detained as of April 21, 2020; 185 Class Members detained as of May 15, 2020; and 124 Class Members detained as
   of June 8, 2020. June 26, 2020 Order at 2 n.1; ICE Juvenile Coordinator Report at 2 [Doc. # 813-1]. As of July 21,
   2020, that number has increased to 182 Class Members in FRCs, but of those, 100 have been detained for more than
   20 days. ICE Juvenile Coordinator Report at 2–3 [Doc. # 882-1]. The number of Class Members released by the
   Office of Refugee Resettlement (“ORR”) following the Court’s various pandemic-related orders is even more
   dramatic. As of July 22, 2020, 250 unaccompanied minors remained in congregate shelters, down from 3,622 minors
   as of March 13, 2020. ORR Juvenile Coordinator Report at 2 [Doc. # 882-2]; TRO App., Schey Decl. ¶ 3 [Doc # 733-
   2].

    dCV-90                                 CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 896 Filed 07/29/20 Page 6 of 8 Page ID #:39666



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                    Date    July 29, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    6 of 8

   part and remanded, 828 F.3d 898 (9th Cir. 2016). Yet, ICE’s records—as inconsistent and
   incomplete as those records may be—purport to show that most, if not all, of the Class Members
   remaining in ICE custody for more than 20 days are subject to a final order of removal and
   therefore have been deemed a flight risk (along with their parents), or are in expedited removal
   proceedings wherein their parents are subject to mandatory detention. Therefore, there is a dispute
   between the parties as to whether they may fall under the FSA’s provisions permitting such Class
   Members to be held in secure facilities. See, e.g., FSA at ¶¶ 21–23 [Doc. # 101]; June 26, 2020
   Order at 2 (“Amici identify potential errors in the ICE Juvenile Coordinator’s report . . . that may
   have resulted in certain Class Members being kept in custody for arbitrary or inconsistent
   reasons.”); May 22, 2020 Order re Updated Juvenile Coordinator Reports at 2 [Doc. # 799] (“ICE
   continues to show cursory explanations for denying minors release under the FSA[.]”). The Court
   is still in the process of evaluating these claims to ensure that individualized determinations are
   being made and that ICE is making and recording prompt and continuous efforts toward release of
   the minor. FSA at ¶¶ 14, 18. At a minimum, the affected Class Members are subject to Ms. L’s
   injunction preventing them from being separated from their parents absent consent. In any event,
   neither of these arguments show that Class Counsel have been “inadequate” in their efforts to
   advocate for the expeditious release of Class Members under the terms of the FSA, to the extent it
   is legally possible.

           Because they believe any “waiver” protocol is inherently coercive when families fear
   contracting COVID-19 within the FRCs, Proposed Plaintiff-Intervenors urged Class Counsel to
   advocate for the immediate release of all Class Members and leave it up to the Government to
   determine whether and how to release adults as well. Pls.’ Response, Ex. 1 and Ex. 4 [Doc. ## 876-
   1, 876-4]. As discussed above, however, this Court’s ability to order the “immediate” release of
   accompanied Class Members, where the Government declines to release the adults, is constrained
   by binding Ninth Circuit precedent, the FSA itself, and other court cases—as well as the obvious
   fact that minors cannot simply be “released” without suitable supervision. The Court’s June 26,
   2020 Order outlined the only three conditions for immediate release of the remaining accompanied
   minors that, as of this time, appear to be legally viable: (1) with the Class Member
   guardian/parent’s informed consent to an available suitable sponsor or other available COVID-
   free non-congregate setting; (2) in the exercise of the Government’s discretion to parole
   accompanying adults who are subject to a final order of removal or mandatory detention; or (3) a
   court order in another case that effectuates the release of accompanying adults. June 26, 2020
   Order at 3. To date, none of these contingencies has occurred with regard to the remaining 100
   Class Members detained at FRCs for more than 20 days. Thus, Proposed Plaintiff-Intervenors
   have tied themselves into a legal Gordian’s Knot, where the relief they seek cannot be obtained in
   this Court and they oppose the only avenue that might offer some limited relief. Class Counsel
   are highly skilled and knowledgeable federal court practitioners who understand that they cannot

    dCV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 896 Filed 07/29/20 Page 7 of 8 Page ID #:39667



                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                        CIVIL MINUTES—GENERAL

    Case No.        CV 85-4544-DMG (AGRx)                                                  Date     July 29, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                                               Page     7 of 8

   keep plying the Court with arguments that already have been tried and failed—and that they must
   represent all Class Members under the law with an unvarnished view of the realities on the ground.

           Based on Class Counsel Peter Schey’s July 18, 2020 e-mail to the attorneys now
   representing Proposed Plaintiff-Intervenors, Schey is well aware of how accurate and detailed an
   acceptable know-your-rights protocol must be. Govindaiah Decl., Ex. F [Doc. # 856-6]. Proposed
   Plaintiff-Intervenors therefore engage in rank speculation that the proposed advisals, which require
   Court approval to be implemented, would contain “no information about the terms of the consent
   or waiver,” fail to involve the advice of families’ attorneys, and violate due process of law. See
   Ex Parte App. at 16. Any worst-case scenarios are mere conjecture at this time.3 If anything, the
   preparation of an adequate know-your-rights protocol to advise Class Members of the existence of
   their FSA rights is long overdue.4

           Proposed Plaintiff-Intervenors’ critiques of Class Counsel thus boil down to a
   disagreement on litigation strategy. Courts hesitate to grant intervention “[w]hen a proposed
   intervenor has not alleged any substantive disagreement between it and the existing parties to the
   suit, and instead has vested its claim for intervention entirely upon a disagreement over litigation
   strategy or legal tactics.” LULAC, 131 F.3d at 1306. The Court finds no inadequacy of
   representation here and sees no reason to permit intervention on an ex parte basis for the purpose
   of advocating for a position—namely, release of 100 affected Class Members and their adult


            3
              Shalyn Fluharty, another attorney representing Proposed Plaintiff-Intervenors, argues that any “waiver”
   procedure implemented at the FRCs during the COVID-19 pandemic will raise concerns similar to those raised in Ms.
   L v. Immigration and Customs Enforcement, No. CV 18-428-DMS, (S.D. Cal.). Fluharty Decl. at ¶¶ 36, 40–41, Ex.
   A [Doc. ## 858, 858-1]. There is no evidence that Class Counsel is unaware of the various pitfalls of a negotiated
   know-your-rights protocol and is not making zealous efforts to avoid them. The Court welcomes constructive input,
   however, and invites Fluharty to continue to provide it when and if the parties agree upon a protocol and present it to
   the Court for approval.
            4
               An anecdote shared by Andrea Meza, one of the attorneys representing Proposed Plaintiff-Intervenors,
   submitted in support of their Ex Parte Application, illustrates the need for careful and thoughtful know-your-rights
   protocols. Meza states that she has, on rare occasions, inquired of ICE whether a child at Karnes FRC may be released
   without their detained parent. She notes that “the absence of a mechanism by which a father could allow for his child
   to be released to the child’s step-mother was a contributing factor to the suicide of one of [her] clients, the father of a
   Class Member, at Karnes.” Meza Decl. at ¶ 14 [Doc. # 855]. This heart-wrenching anecdote illustrates the need for
   Class Members and their accompanying guardians/adults to be properly advised of their rights. The Proposed
   Plaintiff-Intervenors are understandably upset that certain families may be presented with a “Hobson’s choice”—
   though the current predicament has arisen through no fault of Class Counsel. The harshness of the choice, however,
   does not mean that families should not be informed of its existence. A family’s considerations regarding whether a
   16- or 17-year old minor should be released to a suitable sponsor under Paragraph 14 of the FSA may not be the same
   as that of a family with a two-year old minor.

    dCV-90                                    CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 896 Filed 07/29/20 Page 8 of 8 Page ID #:39668



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                    Date    July 29, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    8 of 8

   guardians—that has already been rejected by the Ninth Circuit, and for other redundant Court
   orders.

           Still, as Class Counsel acknowledge, Proposed Plaintiff-Intervenors’ unparalleled insight
   into the daily realities and needs of Class Members and adults in FRCs is invaluable to the Class
   Members, the parties, the Court, and the Independent Monitor. The legal service providers may
   continue to file amici curiae and present much-needed facts and legal arguments before the Court,
   including in response to the proposed advisals and the know-your-rights protocol should the parties
   ultimately agree upon them. Class Counsel remain open to counsel for Proposed Plaintiff-
   Intervenors joining further meet-and-confers with the parties and the Independent Monitor
   regarding the know-your-rights advisals and protocol. Proposed Plaintiff-Intervenors may also
   request bond hearings or file individual suits to review their custody status under Paragraph 24 of
   the FSA. See Pls.’ Response at 15.

           Given the history of this litigation and the remarkable results of Class Counsel’s advocacy
   from the inception of this action 35 years ago through the onset of the pandemic, the Court finds
   that Class Counsel have provided more than adequate representation and that Proposed Plaintiff-
   Intervenors’ interests will not be impaired by denying their application to intervene as of right at
   this time. See, e.g., id. at 4 n.1 (listing many of the motions Class Counsel have filed and won).

   C.     Permissive Intervention Under Fed. R. Civ. P. 24(b)

           Proposed Plaintiff-Intervenors also urge the Court to permit them to intervene on a
   permissive basis. A court has discretion to grant permissive intervention when (1) the intervenor’s
   case “shares a common question of law or fact with the main action; (2) its motion is timely; and
   (3) the court has an independent basis for jurisdiction over the applicant’s claims.” Donnelly v.
   Glickman, 159 F.3d 405, 412 (9th Cir. 1998). For the reasons stated above, the Court also declines
   to grant permissive intervention on the basis of the ex parte application.

                                                III.
                                            CONCLUSION

          In light of the foregoing reasons, the Court DENIES Proposed Plaintiff-Intervenors’ Ex
   Parte Application to Intervene.

   IT IS SO ORDERED.




    dCV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
